925 F.2d 487
288 U.S.App.D.C. 256
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re B & W MANAGEMENT, INC., et al. Debtors.J.W. KAEMPFER, Jr., et al.v.Philip J. BROWN, et al., Appellants.
No. 90-7027.
United States Court of Appeals, District of Columbia Circuit.
Jan. 4, 1991.

D.C.D.C., 721 F.Supp. 1361
Before MIKVA, STEPHEN F. WILLIAMS, and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions for summary affirmance, the response thereto, and the reply, it is


2
ORDERED that the motions for summary affirmance be granted.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 624 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.